UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6790



ALANON B. GERMANY,

                                              Petitioner - Appellant,

          versus


W. J. TOWNLEY; RONALD J. ANGELONE,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-00-158-7)


Submitted:   August 30, 2000              Decided:   September 7, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alanon B. Germany, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alanon B. Germany appeals the district court’s order signed

May 23, 2000, and entered May 24, 2000 dismissing his petition

filed pursuant to 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).             We

dismiss the appeal for lack of jurisdiction.

     Germany failed to sign his notice of appeal.               The unsigned

notice of appeal did not confer jurisdiction on this Court.              See

Covington   v.   Allsbrook,   636   F.2d   63,   63-64   (4th   Cir.   1980).

Moreover, the thirty-day appeal period prescribed by Federal Rules

of Appellate Procedure 4(a)(1), and the additional thirty-day

period prescribed by Federal Rules of Appellate Procedure 4(a)(5)

for seeking an extension of the filing period, have both expired.

Accordingly, we deny a certificate of appealability and dismiss the

appeal for lack of jurisdiction.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the

decisional process.




                                                                   DISMISSED




                                     2